Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2-7, 17, and 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 9, 13-16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Aoki et al. (US 20140139674) in view of Cai (US 20210383570).
In regards to claim 1, Aoki teaches a method of calibrating one or more sensors for an autonomous vehicle, comprising: (Figs 8, 9, 10, 11.)
receiving, from a first camera located on a vehicle, a first image comprising at least a portion of a road comprising lane markers, wherein the first image is obtained by the camera at a first time; ([0106] in step S101, white line lane boundaries are detected and extracted from an image at a first time. [0023], [0025] camera 20 located on moving object which is vehicle, may include multiple cameras.)
obtaining a calculated value of a position of an inertial measurement (IM) device at the first time; ([0048] gyro mounted on moving object determines motion over time, which includes position.)
Aoki also teaches in step S104, a correspondence between endpoints of a white line are determined at times t1 and t2 ([0110]). The image coordinates of each characteristic of the road at each time from each camera are determined by any known method using the internal parameters of the cameras ([0055]). 
Aoki does not teach:
obtaining an optimized first extrinsic matrix of the first camera by adjusting a function of a first actual pixel location of a location of a lane marker in the first image and an expected pixel location of the location of the lane marker, wherein the expected pixel location is based at least on a previously known first extrinsic matrix of the first camera and the position of the IM device; and 
performing autonomous operation of the vehicle using the optimized first extrinsic matrix of the first camera when the vehicle is operated on another road or at another time.
However, Cai teaches determining and correcting an initial extrinsic parameter matrix of the onboard camera according to correction parameter matrices ([0024]). The lane image is corrected with a first rotation correction matrix, a second rotation correction matrix, and a displacement correction matrix to generate a new extrinsic parameter matrix and a next lane image is determined using the new extrinsic matrix ([0037]). This is optimizing a first extrinsic matric of the first camera. The positions of pixels representing objects within images may be determined ([0023]), which is an actual pixel location of a location of a lane maker within an image when the corrected extrinsic parameter matrix is used and an expected position of pixel location of the location of the lane maker when an initial extrinsic parameter matrix is used. This provide automatic camera correction while traveling or still, which is controlling the vehicle ([0042]) and the initial extrinsic parameter matrix may be stored for future use ([0019]) including both other locations and times. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the camera calibration method of Aoki, by incorporating the teachings of Cai, such that an extrinsic matrix of a camera is optimized through an expected position of objects within the image and an actual position of the image, while the vehicle travels. 
The motivation to perform calibration by correcting an extrinsic matrix of a camera is that, as acknowledged by Cai, this allows for improved accuracy of the images ([0042]), which improves safety of the vehicle.

In regards to claim 8, Aoki teaches a system for calibration of one or more sensors on or in a vehicle, the system comprising a processor configured to: (Figs 1, 2, 7.)
receive, from a first camera located on a vehicle, a first image comprising at least a portion of a road comprising lane markers, wherein the first image is obtained by the camera at a first time; ([0106] white line lane boundaries are detected and extracted from an image at a first time. [0023], [0025] camera 20 located on moving object which is vehicle, may include multiple cameras.)
obtain a calculated value of a position of an inertial measurement (IM) device at the first time; ([0048] gyro mounted on moving object determines motion over time, which includes position.)
Aoki also teaches in step S104, a correspondence between endpoints of a white line are determined at times t1 and t2 ([0110]). The image coordinates of each characteristic of the road at each time from each camera are determined by any known method using the internal parameters of the cameras ([0055]).
Aoki does not teach: 
obtain an optimized first extrinsic matrix of the first camera by adjusting a function of a first actual pixel location of a location of a lane marker in the first image and an expected pixel location of the location of the lane marker, wherein the expected pixel location is based at least on a previously known first extrinsic matrix of the first camera and the position of the IM device; and 
perform autonomous operation of the vehicle using the optimized first extrinsic matrix of the first camera when the vehicle is operated on another road or at another time.
However, Cai teaches determining and correcting an initial extrinsic parameter matrix of the onboard camera according to correction parameter matrices ([0024]). The lane image is corrected with a first rotation correction matrix, a second rotation correction matrix, and a displacement correction matrix to generate a new extrinsic parameter matrix and a next lane image is determined using the new extrinsic matrix ([0037]). This is optimizing a first extrinsic matric of the first camera. The positions of pixels representing objects within images may be determined ([0023]), which is an actual pixel location of a location of a lane maker within an image when the corrected extrinsic parameter matrix is used and an expected position of pixel location of the location of the lane maker when an initial extrinsic parameter matrix is used. This provide automatic camera correction while traveling or still, which is controlling the vehicle ([0042]) and the initial extrinsic parameter matrix may be stored for future use ([0019]) including both other locations and times. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the camera calibration system of Aoki, by incorporating the teachings of Cai, such that an extrinsic matrix of a camera is optimized through an expected position of objects within the image and an actual position of the image, while the vehicle travels. 
The motivation to perform calibration by correcting an extrinsic matrix of a camera is that, as acknowledged by Cai, this allows for improved accuracy of the images ([0042]), which improves safety of the vehicle.

In regards to claim 9, Cai teaches adjusting so that displacement between different views are aligned using a translation matrix ([0034]) and rotation matrices ([0026], [0029]). As the purpose of these is to align the images, this directly places the expected actual pixel location and actual pixel locations in the same place and thereby minimizes the difference between them. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the camera calibration system of Aoki, as already modified by Cai, by further incorporating the teachings of Cai, such that a translation matrix and rotation matrices are used to correct the extrinsic matrix of Cai thereby minimizing the difference between the actual pixel location and the expected pixel location. 
The motivation to do so is the same as acknowledged by Cai in regards to claim 8 above. 

In regards to claim 13, Aoki teaches a non-transitory computer readable storage medium having code stored thereon, the code, when executed by a processor, causing the processor to implement a method comprising: ([0028] programs executed by processor stored in main memory section 103.)
receiving, from a first camera located on a vehicle, a first image comprising at least a portion of a road comprising lane markers, wherein the first image is obtained by the camera at a first time; ([0106] white line lane boundaries are detected and extracted from an image at a first time. [0023], [0025] camera 20 located on moving object which is vehicle, may include multiple cameras.)
obtaining a calculated value of a position of an inertial measurement (IM) device at the first time; ([0048] gyro mounted on moving object determines motion over time, which includes position.)
Aoki does not teach:
obtaining an optimized first extrinsic matrix of the first camera by adjusting a function of a first actual pixel location of a location of a lane marker in the first image and an expected pixel location of the location of the lane marker, wherein the expected pixel location is based at least on a previously known first extrinsic matrix of the first camera and the position of the IM device; and 
performing autonomous operation of the vehicle using the optimized first extrinsic matrix of the first camera when the vehicle is operated on another road or at another time.	
However, Cai teaches determining and correcting an initial extrinsic parameter matrix of the onboard camera according to correction parameter matrices ([0024]). The lane image is corrected with a first rotation correction matrix, a second rotation correction matrix, and a displacement correction matrix to generate a new extrinsic parameter matrix and a next lane image is determined using the new extrinsic matrix ([0037]). This is optimizing a first extrinsic matric of the first camera. The positions of pixels representing objects within images may be determined ([0023]), which is an actual pixel location of a location of a lane maker within an image when the corrected extrinsic parameter matrix is used and an expected position of pixel location of the location of the lane maker when an initial extrinsic parameter matrix is used. This provide automatic camera correction while traveling or still, which is controlling the vehicle ([0042]) and the initial extrinsic parameter matrix may be stored for future use ([0019]) including both other locations and times. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the camera calibration medium of Aoki, by incorporating the teachings of Cai, such that an extrinsic matrix of a camera is optimized through an expected position of objects within the image and an actual position of the image, while the vehicle travels. 
The motivation to perform calibration by correcting an extrinsic matrix of a camera is that, as acknowledged by Cai, this allows for improved accuracy of the images ([0042]), which improves safety of the vehicle.

In regards to claim 14, Aoki, as modified by Cai, teaches the non-transitory computer readable storage medium of claim 13. 
Aoki also teaches determining a vehicle coordinate system with an origin at the location of the vehicle ([0052]), the rotation matrices of the cameras are then determined based on common motion reflected in the vehicle coordinate system and camera coordinate systems ([0069]), where the common motion is projected as a vector from the vehicle coordinate system into the image coordinates ([0055]). The movement of the vehicle is determined by the gyro recording position changes ([0048]). 
Cai teaches images of lanes are initially identified using an initial intrinsic matrix and an initial extrinsic matrix ([0022]), which is then used to determine expected positions ([0023]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the camera calibration medium of Aoki, as already modified by Cai, by further incorporating the teachings of Cai, such that an intrinsic matrix of the camera, an extrinsic matrix of the camera, and the position of the vehicle in vehicle coordinates are all used to determine the expected pixel position of an object. 
The motivation to do so is the same as acknowledged by Cai in regards to claim 13 above. 

In regards to claim 15, Aoki, as modified by Cai, teaches the non-transitory computer readable storage medium of claim 13, wherein the location of the lane marker includes a corner of the lane marker. ([0108] endpoints of lane markers are extracted. Endpoints are the extreme points which must include corners.)

In regards to claim 16, Aoki, as modified by Cai, teaches the non-transitory computer readable storage medium of claim 13, further comprising: 
receiving, from a third camera located on the vehicle, a third image comprising at least a third portion of the road, wherein the third image is obtained by the third camera at a time that is different from the first time; ([0079] relative position may be determined using first, second, and third image from a front camera and a left camera, either of these may serve as a third camera. [0057] images are taken at least at a first and second time.)
in response to determining that the third image comprises the lane marker that is same as the lane marker in the first image: ([0083] relative position of cameras are obtained by checking correspondence of the position of the same characteristic point within image from each camera.)
determining, from the third image, a third actual pixel location of the location of the lane marker; ([0055] image coordinates of characteristic point are determined, this is an actual pixel location and serves as a third actual pixel location when performed by a third camera.)
determining, based at least on the first actual pixel location, a first matrix that describes a first three-dimensional (3D) camera ray from the first camera to the location of the lane marker; ([0055] a direction vector from the camera to the characteristic point is determined, which is a camera ray from the camera to the pixel location.)
determining based at least on the third actual pixel location, a third matrix that describes a third 3D camera ray from the third camera to the location of the lane marker; ([0055] the direction vector from the camera to the characteristic point is represented in matrix form.) and
Cai teaches determining and correcting an initial extrinsic parameter matrix of the onboard camera according to correction parameter matrices ([0024]). The lane image is corrected with a first rotation correction matrix, a second rotation correction matrix, and a displacement correction matrix to generate a new extrinsic parameter matrix and a next lane image is determined using the new extrinsic matrix ([0037]). This is optimizing a first extrinsic matric of the first camera. The positions of pixels representing objects within images may be determined ([0023]), which is an actual pixel location of a location of a lane maker within an image when the corrected extrinsic parameter matrix is used and an expected position of pixel location of the location of the lane maker when an initial extrinsic parameter matrix is used. This provide automatic camera correction while traveling or still, which is controlling the vehicle ([0042]) and the initial extrinsic parameter matrix may be stored for future use ([0019]) including both other locations and times.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the camera calibration medium of Aoki, as already modified by Cai, by further incorporating the teachings of Cai, such that an additional matrix is determined which is a third extrinsic matrix of the corresponding third camera which is then corrected. 
The motivation to do so is the same as acknowledged by Cai in regards to claim 13 above. 

In regards to claim 19, Aoki, as modified by Cai, teaches the non-transitory computer readable storage medium of claim 16, wherein the first camera has a field of view that at least partially overlaps with that of the third camera. (Fig 4, [0077] front camera may be for example a first camera, and left camera may be a third camera, which have common view parts and therefore overlapping views.)

In regards to claim 20, Aoki, as modified by Cai, teaches the non-transitory computer readable storage medium of claim 13, further comprising: 
receiving, from a fourth camera located on the vehicle, a fourth image comprising at least a fourth portion of the road; ([0079] relative position may be determined using first, second, and third image from for example a front camera and a left camera, either of these may serve as a fourth camera, but reasonably any of the front, left, right, and back cameras may be a fourth camera provided over two times a common view area can be determined. [0057] images are taken at least at a first and second time.)
determining a fourth actual pixel location of a first location of a first lane marker in the fourth image; ([0055] image coordinates of characteristic point are determined, this is an actual pixel location and serves as a fourth actual pixel location when performed by a fourth camera.)
applying an image mask comprising a second lane marker to the fourth image; ([0077] common view parts of different cameras are overlapped. Fig 4, under set conditions, common view areas contain two characteristic points which are endpoints of lane markers as shown in the top right of the figure in the overlapped section of the front and right camera views. This masks the image by selecting a common area within the images that includes a second lane marker.)
Cai teaches determining and correcting an initial extrinsic parameter matrix of the onboard camera according to correction parameter matrices ([0024]). The lane image is corrected with a first rotation correction matrix, a second rotation correction matrix, and a displacement correction matrix to generate a new extrinsic parameter matrix and a next lane image is determined using the new extrinsic matrix ([0037]). This is optimizing a first extrinsic matric of the first camera. The positions of pixels representing objects within images may be determined ([0023]), which is an actual pixel location of a location of a lane maker within an image when the corrected extrinsic parameter matrix is used and an expected position of pixel location of the location of the lane maker when an initial extrinsic parameter matrix is used. This provide automatic camera correction while traveling or still, which is controlling the vehicle ([0042]) and the initial extrinsic parameter matrix may be stored for future use ([0019]) including both other locations and times. Cai also teaches adjusting so that displacement between different views are aligned using a translation matrix ([0034]) and rotation matrices ([0026], [0029]). As the purpose of these is to align the images, this directly places the expected actual pixel location and actual pixel locations in the same place and thereby minimizes the difference between them. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the camera calibration medium of Aoki, as already modified by Cai, by further incorporating the teachings of Cai, such that an expected pixel location of the second lane marker is determined and then an additional extrinsic matrix of an additional camera extrinsic parameter matrix is determined and corrected by minimizing the difference between the actual pixel location and the expected pixel location of a point. 
an additional matrix is determined which is a third extrinsic matrix of the corresponding third camera which is then corrected. 
The motivation to do so is the same as acknowledged by Cai in regards to claim 13 above.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Aoki, in view of Cai, in further view of Olleon et al. (US 20130030811).
In regards to claim 10, Aoki, as modified by Cai, teaches the system of claim 8. 
Aoki also teaches a gyro mounted on moving object that determines motion over time ([0048]).
Aoki, as modified by Cai, does not teach:
wherein the calculated value of the position of the IM device is obtained based at least on location measurements provided by a global positioning system (GPS) device on the vehicle for a second time and for a third time as the vehicle is driven on the road, 
wherein the first time is in between the second time and the third time, and 
wherein the measurement provided by the GPS device at the third time is immediately adjacent to that provided by the GPS device at the second time.
However, Olleon teaches that conventional GPS systems are hybrid systems that use GPS satellite navigation signals in conjunction with inertial guidance systems, where the GPS signals provide locations in periodic increments and the inertial guidance system uses vehicle speed and accelerometer data to interpolate a position between each GPS point by dead reckoning ([0017]). A first GPS point must happen at a time before a later GPS point and an interpolated point between them must be at a time in between those two times. These two GPS points are adjacent in time. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the camera calibration system of Aoki, as already modified be Cai, by incorporating the teachings of Olleon, such that conventional vehicle positioning systems are incorporated into the vehicle of Aoki, including a GPS system and an inertial guidance system, where the GPS system captures GPS points periodically associated with times and the inertia guidance system interpolates a position between adjacent time GPS points. 
The motivation to do so is that, as acknowledged by Olleon, this allows for a determination of a location when in between known GPS locations ([0017]), which one or ordinary skill would have recognized improves the positioning of the vehicle. 

In regards to claim 11, Olleon teaches that conventional GPS systems are hybrid systems that use GPS satellite navigation signals in conjunction with inertial guidance systems, where the GPS signals provide locations in periodic increments and the inertial guidance system uses vehicle speed and accelerometer data to interpolate a position between each GPS point by dead reckoning ([0017]). A first GPS point must happen at a time before a later GPS point and an interpolated point between them must be at a time in between those two times. These two GPS points are adjacent in time. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the camera calibration system of Aoki, as already modified be Cai and Olleon, by further incorporating the teachings of Olleon, such that conventional vehicle positioning systems are incorporated into the vehicle of Aoki, including a GPS system and an inertial guidance system, where the GPS system captures GPS points periodically associated with times and the inertia guidance system interpolates a position between adjacent time GPS points. This likewise uses the previously known inertia guidance locations because they match known GPS positions and are interpolated between each adjacent GPS position. 
The motivation to do so is the same as acknowledged by Olleon in regards to claim 10. 

In regards to claim 12, Olleon teaches that conventional GPS systems are hybrid systems that use GPS satellite navigation signals in conjunction with inertial guidance systems, where the GPS signals provide locations in periodic increments and the inertial guidance system uses vehicle speed and accelerometer data to interpolate a position between each GPS point by dead reckoning ([0017]). A first GPS point must happen at a time before a later GPS point and an interpolated point between them must be at a time in between those two times. These two GPS points are adjacent in time. Likewise, the inertial guidance system and GPS position system match when GPS data is available. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the camera calibration system of Aoki, as already modified be Cai and Olleon, by further incorporating the teachings of Olleon, such that conventional vehicle positioning systems are incorporated into the vehicle of Aoki, including a GPS system and an inertial guidance system, where the GPS system captures GPS points periodically associated with times and the inertia guidance system interpolates a position between adjacent time GPS points. This likewise uses the previously known inertia guidance locations because they match known GPS positions and are interpolated between each adjacent GPS position. 
The motivation to do so is the same as acknowledged by Olleon in regards to claim 10.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Strelow et al. (US 7840352) teaches using a combination of GPS, inertial, and image sensors to determine the location of a vehicle. 
Sakano et al. (US 20160275683) teaches using a homography matrix to estimate the position of a plurality of cameras in a marker coordinate system based on the location of calibration markers. 
Datta et al. (US 20140294231) teaches determining a similarity matrix representing similarity of a first and second camera view. 
Lombardy et al. (US 20200226768) teaches determining an essential matrix and separately multiplying a fundamental matrix with two coordinate matrices from different cameras equaling zero. 
Tseng et al. (US 20100164807) teaches an essential matrix representing multiplication of the rotation and shift matrices of coordinate systems of two cameras. 
NPL Richard Hartley, “An Investigation of the Essential Matrix”, teaches an essential matrix is solved  by multiplying a matrix coordinate in a first image with the transpose of a matrix coordinate in a second image with the essential matrix all set equal to zero. 
NPL Pedro Miraldo, “On the Generalized Essential Matrix Correction: An Efficient Solution to the Problem and Its Applications” teaches an improvement upon an essential matrix which allows for optimization in image analysis. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHIAS S WEISFELD whose telephone number is (571)272-7258. The examiner can normally be reached Monday-Thursday 7:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.S.W./Examiner, Art Unit 3661                                                                                                                                                                                                        
/Elaine Gort/Supervisory Patent Examiner, Art Unit 3661